DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 6/21/2022.  Claims 1, 3-7, 10, and 11 are pending where claims 1, 3-7, 10, and 11 were previously presented and claims 2, 8, and 9 were cancelled.

Claim Objections
The applicant amended the claims to address the claim objections.  In light of the amendments, the respective claim objections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims 1, 4, 7, and 10 were amended including the last two limitations that relate to the “repeat the calculation” limitation and the “wherein the outputter code causes” limitation as shown in claim 1 which recite that the shifting is based on the middle line “from” one of the upper/lower limits “by a length of one newline” and comparing that to the other respective upper/lower limit.  These limitations seem similar to the flowchart discussed in Figure 4 and corresponding paragraphs [0075]-[0076] that discuss the comparison steps and either repeat processing or output no pattern is found.  A review of Figure 4 and respective paragraphs illustrate that the shifting and comparisons is based solely on the upper and lower limits and not on any middle line positions (head or end positions).  In other words, it is unclear what is meant by “the end position of the middle line shifted towards the head position of middle line, from the upper limit…”.  As an example, initially upper limit is end of file and lower limit is head of file, when middle line is less than the pattern, the lower limit is increased and the upper limit is still end of the file.  The middle line positions have not changed yet.  The language raises a few questions: (1) Is this shift comparison step based on the end position of the middle line, in the above scenario, the end position would always be less than the lower limit; (2) The claim says “from the upper limit”, is the end position of the middle line set to the upper limit to perform this shift?
The Examiner recommends utilizing the language from Figure 4 and associated paragraph [0075] which compares the lower limit and the upper limit together (possibly the lower limit and the newline in comparison to upper limit.

The independent claims 1, 4, 7, and 10 also recite steps p and q where p states “decrease the upper limit” but then indicates that the text file end position is determined based on the head position of the middle line.  Based on Figure 4 and associated paragraphs includes paragraphs 67, 72, and 73; it seems that the upper limit is determined based on the head position of the middle line and not the “text file end position”.  Similar for step q, the lower limit is increased but the claim indicates that it is the text file head position that is determined (or updated/increased) when it should read that the lower limit is determined based on the end position of the middle line.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter with respect to the teachings of the prior art:  Claims 1, 4, 7, and 10 recite particular processes for determining the line and its acquisition that differ from the prior art of record.  As seen from the 35 USC 103 rejections, the prior art references can move back from the middle position to find the start of the record that starts before the middle and ends after it; however, the usage of the two variables to acquire information that is then parsed to determine a record does not appear to be taught. 

Response to Arguments
Applicant’s arguments (see the last paragraph on page 10) with respect to the claim objections have been fully considered and are persuasive.  The respective claim objections of the claims have been withdrawn.  The applicant amended the claims to address the claim objections and therefore, the previous claim objections have been withdrawn.

Applicant’s arguments (see the last paragraph on page 11 through the first paragraph on page 12) with respect to the 35 USC 112 rejections have been fully considered and are not persuasive.  The applicant argues that the amendments reflect the language in the specification and thus the 35 USC 112 rejections should be withdrawn.  The Examiner respectfully disagrees.  Although the Examiner agrees that the discussion in the remarks would address the 35 USC 112 rejections, unfortunately, the claims don’t quite reflect that.  The Examiner provided suggestions to help alleviate and address the pending 35 USC 112 rejections.

Applicant’s arguments (see the second paragraph on page 12) with respect to the 35 USC 101 rejections have been fully considered and are persuasive.  The applicant amended claims 4-6 to address the 35 USC 101 rejections and recite similar limitations as the other independent claims which, as noted in the previous Office Action, amounted to more than the abstract idea.  Therefore, the respective 35 USC 101 rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        10/4/2022